Exhibit 10.1



CONSULTING AND NONCOMPETITION AGREEMENT
 
CONSULTING AND NONCOMPETITION AGREEMENT (“Agreement”) made May 1, 2008 between
Five Star Quality Care, Inc. (“Company”) and Evrett W. Benton ("Benton").
 
RECITAL
 
Benton is an employee of the Company and has been its President and Chief
Executive Officer since 2001.  Benton has determined terminate his full time
employment with the Company on the date of this Agreement.  Benton and the
Company desire to set forth certain understandings in connection with his
termination and to provide for his continuing to provide consulting services to
the Company.
 
NOW, THEREFORE, the parties agree as follows:
 
Section 1.  Resignation.  By execution of this Agreement, Benton hereby resigns
as President and Chief Executive Officer of the Company and of each of the
Company’s subsidiaries, effective the date of this Agreement.
 
Section 2.  Consulting.  From the date of this Agreement through November 30,
2011 (“Consulting Period”), Benton will make himself available for consultation
by the Company and its subsidiaries, at reasonable times and on reasonable
advance notice, but shall not be obliged to provide more than 100 hours of
consulting services in any calendar year during the Consulting Period (prorated
for any portion of a calendar year).
 
Section 3.  Compensation; Restricted Share Agreements.
 
(a)  During the Consulting Period, Benton will receive aggregate compensation of
$408,500, payable one-half on the date of this Agreement and one half on
February 2, 2009.  Additionally, the Company shall reimburse Benton for all
reasonable travel and lodging expenses incurred at the request of the Company
subject to supply of such receipts and other documentation as is consistent with
the Company’s policies and procedures in effect from time to time.
 
(b)  During the Consulting Period, Benton will be entitled to continue to
participate in the Company’s group health plans in effect from time to time,
provided that Benton shall pay the same portions of the premiums for coverage
under such group health plans as are paid from time to time by senior executives
of the Company.
 
(c)  Benton and the Company agree that for purposes of Section 2(b) of each of
the Restricted Share Agreements between Benton and the Company listed on Exhibit
A (collectively, the “Share Agreements”), Benton shall be deemed to be providing
“significant services” to the Company through the earlier of (i) November 30,
2011 (i.e., the date on which all the Shares (as defined in the Share
Agreements) issued to Benton pursuant to the Share Agreements would be fully
vested pursuant to the terms thereof), (ii) the date on which Benton ceases to
timely perform consulting services and (iii) the date on which Benton commits a
breach of any of the Restrictive Covenants (defined below).
 

 

--------------------------------------------------------------------------------

 

(d)  All payments to Benton under this Agreement shall be reduced by
withholdings required by law.  Additionally, if withholding is required and at a
time there is no cash payment being made to Benton, Benton agrees, on 3 days
prior notice from the Company, to pay to the Company by check or wire transfer
of immediately available funds, an amount equal to the estimated withholding tax
(as determined by the Company) that will be due and payable.
 
Section 4.  Covenants.  Benton acknowledges that (i) the Company and its
subsidiaries are engaged in the business of operating rehabilitation hospitals
and senior living communities, including independent living and congregate care
communities, assisted living communities and nursing homes (the “Company’s
Business”); (ii) Benton’s work for the Company’s Business has given him, and
will continue to give him, trade secrets of, and confidential and/or proprietary
information concerning, the Company’s Business; (iii) the agreements and
covenants contained in this Section 4 are essential to protect the Company’s
Business and the goodwill associated with it.  Accordingly, Benton covenants and
agrees as follows:
 
(a)   Non-Compete.  During the Consulting Period, Benton shall not, in the
United States of America and Canada, directly or indirectly, (x) enter the
employ of or render any services to any person engaged in a business competitive
with the Company’s Business, or (y) have an interest in any such competitor,
whether such interest is direct or indirect, and including any interest as a
partner, shareholder, trustee, consultant, officer or similarly situated person;
provided, however, that in any case, Benton may own solely as an investment,
securities of any such competitor that are publicly traded if Benton (i) is not
a controlling person and (ii) does not, directly or indirectly, own five percent
(5%) or more of any class of securities of such person..
 
(b)   Confidential Information.  During the Consulting Period and at any time
thereafter, Benton shall not (i) disclose to any person not employed by the
Company or a subsidiary, or not engaged to render services to the Company or a
subsidiary or (ii) use for the benefit of himself or others, any confidential
information of the Company, any of the Company’s subsidiaries or of the
Company’s Business obtained by him, including, without limitation, “know-how,”
trade secrets, details of customers’ or suppliers’ contracts with the Company or
any of the Company’s subsidiaries, pricing policies, financial data, operational
methods, marketing and sales information, marketing plans or strategies,
development techniques or plans, plans to enter into any contract with any
person or any strategies relating thereto, technical processes, designs and
design projects, and other proprietary information of the Company, the Company’s
subsidiaries or of the Company’s Business or the business of any of the
Company’s subsidiaries; provided, however, that this provision shall not
preclude Benton from (a) making any disclosure required by law or court order or
(b) using or disclosing information (i) known generally to the public (other
than information known generally to the public as a result of a violation of
this Section 4(a) by Benton), (ii) acquired by Benton independently of his
affiliation with the Company or any of the Company’s subsidiaries, or (iii) of a
general nature (that is, not related specifically to the Company’s Business)
that ordinarily would be learned, developed or obtained by individuals similarly
active and/or employed in similar capacities by other companies in the same
business as the Company or any of the Company’s subsidiaries.  Benton agrees
that all confidential information of the Company or any of the Company’s
subsidiaries shall remain the Company’s or the Company’s subsidiaries, as the
case may be, and to promptly return any confidential
 

 
-2-

--------------------------------------------------------------------------------

 

information embodied in any physical or electronic medium to the owner thereof
upon the termination of Benton’s employment with the Company or at any other
time on request.
 
(c)  No Solicitation.  During the Consulting Period, Benton shall not, directly
or indirectly, (a) solicit any employee to leave the employment of the Company
or the employment of any of the Company’s subsidiaries or (b) hire any employee
who has left the employ of the Company or the employ of any of the Company’s
subsidiaries within six (6) months after termination of such employee’s
employment with the Company or such employee’s employment with any of the
Company’s subsidiaries, as the case may be (unless such employee was discharged
by the Company without cause).
 
(d)  Cooperation.  From and after the date hereof, Benton shall reasonably
cooperate with the Company and its subsidiaries with respect to all matters
arising during or related to his employment, including all matters (formal or
informal) in connection with any government investigation, internal
investigation, litigation (potential or ongoing), regulatory or other proceeding
which may have arisen or which may hereafter arise.  The Company will reimburse
Benton for all out-of -pocket expenses (not including lost time or opportunity),
and will provide appropriate legal representation in a manner determined by the
Company and reasonably acceptable to Benton.
 
Section 5.  Rights and Remedies upon Breach of Covenants.
 
(a)  If Benton breaches, or threatens to commit a breach of, any of the
provisions of Section 4 (the “Restrictive Covenants”), the Company shall have
the right and remedy to have the Restrictive Covenants specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach will cause irreparable injury to the Company,
that such injury shall be presumed and need not be proven, and that money
damages will not provide an adequate remedy to the Company.  Such rights and
remedies shall be independent of the others and severally enforceable, and all
of which rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity.
 
(b)  Benton acknowledges and agrees that the Restrictive Covenants are
reasonable and valid in temporal scope and in all other respects.  If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect to the greatest extent
possible, without regard to the invalid portions.
 
(c)  If any court construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration of such provision or the
scope, such court shall have the power to reduce the duration or scope of such
provision and, in its reduced form, such provision shall be enforceable and
shall be enforced to the greatest extent possible.
 
Section 6.  Assignment. In the event that the Company shall be merged with, or
consolidated into, any other person or entity, or in the event that it shall
sell and transfer substantially all of its assets to another person or entity,
the terms of this Agreement shall inure to the benefit of, and be assumed by,
the person or entity resulting from such merger or

 
-3-

--------------------------------------------------------------------------------

 

 
consolidation, or to which the Company’s assets shall be sold and transferred.
This Agreement shall not be assignable by Benton.
 
Section 7.  Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of laws principles
that might lead to the application of the laws of another jurisdiction.
 
Section 8.  Jurisdiction; Service of Process. Except as otherwise provided in
Section 12, any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement may be brought against either
of the parties in the state courts of Massachusetts or in the United States
District Court in Boston, Massachusetts and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.
 
Section 9.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement, but in proving this Agreement, it shall not be
necessary to produce more than one of such counterparts.
 
Section 10.  Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
 
Section 11.  Notices. All notices, consents, waivers, and other communications
under this Agreement shall be in writing and will be deemed to have been duly
given when (a) delivered by hand, (b) sent by facsimile (with a copy sent by
nationally recognized overnight delivery service) or (c) when sent by nationally
recognized overnight delivery service, in each case to the appropriate addresses
set forth below (or to such other addresses as a party may designate by notice
to the other parties):
 

 
Benton:
16 Bypass Road
   
Lincoln, MA 01773
   
Facsimile:
       
the Company:
Five Star Quality Care, Inc.
   
400 Centre Street
   
Newton, MA
   
Attention: President
   
Facsimile: 617.796.8385


 
-4-

--------------------------------------------------------------------------------

 
 
 
Section 12.  Arbitration.  Notwithstanding Section 8, if requested in writing by
either Benton or the Company, any claim or controversy arising out of or
relating to the interpretation, construction and performance of this Agreement,
or any alleged breach hereof, shall be finally resolved by arbitration conducted
in accordance with such rules as may be agreed upon by the parties within thirty
(30) days following written notice by either party to the other identifying the
issue in dispute and the position of the party giving notice, or failing to
achieve such agreement, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association.  Any award
rendered in connection with the foregoing arbitration shall be in writing and
shall be final and binding upon the parties, and judgment upon any such award
may be entered and enforced in any court of competent jurisdiction in accordance
with the Federal Arbitration Act.  The forum for such arbitration shall be in
Boston, Massachusetts and the governing law shall be the laws of the
Commonwealth of Massachusetts without giving effect to conflict of laws
provisions.  Notwithstanding any provision in this Section 12 to the contrary,
the Company shall have the right and power to seek and obtain equitable relief
in accordance with Section 5.
 
Section 13.  Entire Agreement. This Agreement and the Share Agreements
constitute the entire agreement between the Company and Benton with respect to
the subject matter and supersedes all prior written and oral agreements and
understandings between the Company and Benton with respect thereto. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.

 
-5-

--------------------------------------------------------------------------------

 

 


 
EXECUTED under seal as of the date first above written.
 



 
Five Star Quality Care, Inc.
         
By:  /s/ Bruce J. Mackey, Jr.
 
        Bruce J. Mackey, Jr., President
     
        /s/Evrett W. Benton
 
        Evrett W. Benton




 
-6-

--------------------------------------------------------------------------------

 



 
 
EXHIBIT A

 
Restricted Share Agreement between Evrett W. Benton and Five Star Quality Care,
Inc. dated November 17, 2004
 
Restricted Share Agreement between Evrett W. Benton and Five Star Quality Care,
Inc. dated November 11, 2005
 
Restricted Share Agreement between Evrett W. Benton and Five Star Quality Care,
Inc. dated November 15, 2006
 
Restricted Share Agreement between Evrett W. Benton and Five Star Quality Care,
Inc. dated November 19, 2007
 


 


 
 
 

--------------------------------------------------------------------------------
